            Case 1:19-mc-20493-UU Document 1-8 Entered on FLSD Docket 02/06/2019 Page 1 of 1
                                                                                                                  Summons and Subpoenas Department
                                                                                                                  PO Box 1415 MAC #D1111-016
                                                                                                                  Charlotte, NC 28201
                                                                                                                  Voice: (480) 724-2000




                                                  BUSINESS RECORDS DECLARATION
I, Neynsia Ngha, am over the age of eighteen and I declare that I am employed by Wells Fargo Bank, N.A. ("Wells Fargo") in the
Summons and Subpoenas Department and am a duly authorized and qualified witness to certify the authenticity of the attached
documents and/or information produced pursuant to the legal order. Wells Fargo reserves the right to designate another
Custodian as it deems appropriate in the event an actual appearance is required concerning the records produced. I certify that
the attached records:
       A)     Were prepared by personnel of Wells Fargo in the ordinary course of business at or near the time of the acts,
              conditions or events described in the records; and
       B)     It was the ordinary course of business for Wells Fargo employees or representatives with knowledge of the act, event,
              or condition recorded to make the record or transmit the information therein to be included in such record.
       C)     The records attached are true and correct copies of the business records as maintained by Wells Fargo.

The records produced are described as follows:

                                                                 Case number: 20656018
                                                                                                                                     Paper                Total
                                                                                                                                     Count               Copies
Document Type                                         Account #
Account Opening                                       XXXXXX4526                                                                            0                    0
  closed: 09/26/17
                                                                                                           Total Copies Delivered:                               0



Additional comments:

The bank's standard record retention period is seven years.

I declare under penalty of perjury under the law(s) of the state of Florida that the foregoing is true and correct according to my
knowledge and belief. Executed on this 10th day of October, 2018, in the City of Charlotte, State of NORTH CAROLINA.




 Subpoena Processing Representative

 Image copies of requested transactions may be missing for the following reasons:     Items not imaged, corrupted, blank, damaged, destroyed or not available,
 item(s) piggy-backed, electronic transaction(s). If the legal order requests certain types of loan information and other non-depository information, it was
 forwarded to other departments and they will respond to you directly.




                                                   Case No: 20656018; Agency Case No: FL03848
                                                                                                                                                     7
                                                                              1 of 1
